DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (USPN 6,682,396 B1, hereinafter “Shih”) in view of Tuttle et al. (USPN 5,232,875, hereinafter “Tuttle”) and further in view of Jeong et al. (United States Patent Application Publication No. US 2003/0054648 A1, hereinafter “Jeong”).
In reference to claim 11, Shih discloses a similar method.  Figures 4A-4C of Shih discloses a method of processing a semiconductor wafer.  Shih makes it clear (column 2, lines 66-67, column 3, lines 1-8) that the apparatus is for removal/polishing a layer of polysilicon deposited on a semiconductor wafer.  Figures 4A-4C of Shih discloses (column 2, lines 66-67, column 3, lines 1-8) a method for the removal/polishing a layer of polysilicon deposited on a semiconductor wafer with a first slurry such that a first portion of the silicon layer is removed.  Shih discloses (column 8, lines 1-3) that the slurry contains only deionized water with no caustic agent.  Shih does not disclose the use of a rotational CMP apparatus such that the wafer is positioned on a rotating circular polishing pad.  However Tuttle KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore the use of rotational CMP apparatus with the method of removal/polishing a layer of polysilicon deposited on a semiconductor wafer with a first non-caustic slurry disclosed by Shih would be obvious.  Shih does not disclose positioning the semiconductor wafer on a second wafer polishing apparatus for the second polishing of the silicon layer with the second slurry to remove a second portion of the silicon layer.  However Jeong discloses the use of a second different polishing apparatus for a polishing step after using a first polishing apparatus for an initial polishing step (p. 1, paragraph 4).  It would be obvious to use a second polishing apparatus since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore the use of a second different polishing apparatus to remove a second portion of the silicon layer with a second slurry instead of using a single polishing apparatus twice in the method of Shin constructed in view of Tuttle would have been obvious to try since choosing from a finite number of identified, predictable solutions to obtain predictable results was recognized as part of the ordinary capabilities of one skilled in the art.  Therefore this limitation is not patentable over Shih, Tuttle, and Jeong.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Tuttle and further in view of Jeong as applied to claim 11 above and further in view of Hill (USPN 4,608,095, hereinafter “Hill”).
In reference to claim 12, Shih does not disclose the exact thickness of the first portion of the silicon/polysilicon layer that is removed as that claimed by the applicant.  However Hill discloses that the thickness of the polysilicon layer on a wafer affects the amount of strain as well as the amount of bow or warpage of the wafer (column 3, lines 59-63).  Hill discloses that low strain and thus low warpage is a known goal in the art (column 3, lines 59-63).  Thus Hill makes it clear that the thickness of the polysilicon layer is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thickness of the polysilicon layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of the above, it would therefore be obvious to remove about 0.3 µm to about 1 µm of the silicon/polysilicon layer to tailor the bow and warpage of the wafer.  Therefore claim 12 is not patentable over Shih, Tuttle, Jeong, and Hill.
In reference to claim 13, as noted above with regard to claim 11, it would have been obvious to use a second polishing apparatus to remove the second portion of the silicon/polysilicon layer.  Shih does not disclose the exact thickness of the second portion of the silicon/polysilicon layer that is removed as that claimed by the applicant.  However Hill discloses that the thickness of the polysilicon layer on a wafer affects the amount of strain as well as the amount of bow or warpage of the wafer (column 3, lines 59-63).  Hill discloses that low strain and thus low warpage is a known goal in the art (column 3, lines 59-63).  Thus Hill makes it clear that the thickness of the polysilicon layer is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thickness of the polysilicon layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Tuttle and further in view of Jeong as applied to claim 11 above and further in view of Tuttle.
With regard to claim 25, the method of Shih constructed in view of Tuttle and Jeong uses a second different polishing apparatus with the second slurry to polish the silicon layer but does not explicitly disclose the use of second rotational CMP apparatus such that the wafer is placed on a rotating circular polishing pad while the second slurry is being applied.  However Tuttle discloses that a rotational CMP apparatus, as seen in figures 1 and 2, in which a wafer (12) to be polished is positioned on a rotating circular polishing pad (17), is conventional or well known in the semiconductor art (column 1, lines 43-56).  It would be obvious to use a rotational CMP apparatus since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore the use of second rotational CMP apparatus with the method of Shih constructed in view of Tuttle and Jeong would be obvious.  Thus in the method of Shih constructed in view of Tuttle, Jeong, and Tuttle, the semiconductor wafer is positioned on a circular polishing pad of the second rotational CMP apparatus and the silicon layer is polished with the second slurry while the semiconductor wafer is positioned on the circular polishing pad of the second rotational CMP apparatus while the circular polishing pad rotates such that the second portion of the silicon layer is removed.
With regard to claim 26, the method of Shih constructed in view of Tuttle and Jeong uses a rotational CMP apparatus which rotates the wafer (note figure 1 of Tuttle which indicates the drive motor (14) rotating the wafer (12) during polishing) while polishing the silicon layer with the first slurry.  The method of Shih constructed in view of Tuttle and Jeong discloses using a second different polishing apparatus with the second slurry to polish the silicon layer but does not explicitly disclose the use of second rotational CMP apparatus such that the wafer rotates while polishing the silicon layer with the second slurry.  However Tuttle discloses that a rotational CMP apparatus, as seen in figures 1 and 2, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore the use of a second rotational CMP apparatus with the method of Shih constructed in view of Tuttle and Jeong would be obvious.  Thus in the method of Shih constructed in view of Tuttle, Jeong, and Tuttle, the semiconductor wafer rotates and is also positioned on a circular polishing pad of the second rotational CMP apparatus when the silicon layer is polished with the second slurry.

Allowable Subject Matter
Claims 1-6, 8-10, and 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method of processing a semiconductor wafer which comprises depositing a silicon layer on the semiconductor wafer, applying a first slurry to the semiconductor wafer such that the first slurry has a pH less than 10 and is free of caustic agent, polishing the silicon layer to smooth the silicon layer, and applying a second slurry to the semiconductor wafer such that the second slurry has a pH between 10 and 12 as suggested by the applicant in claim 1.

Response to Arguments
Applicant's arguments with respect to claims 11-13, 25, and 26 have been considered but are moot in view of the new grounds of rejection.   The applicant has amended independent claim 11 to further describe the polishing apparatus as having a circular polishing pad that rotates while polishing.  New claim 25 includes a similar limitation.  New claim 26 also indicates that the wafer rotates during 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817